DETAILED ACTION
1.	The preliminary Amendment filed March 25, 2021 has been acknowledged.  
	Claims 1-6 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6 are rejected under 35 U.S.C 102(a)(1) as being anticipated by, or in alternative, under 35 U.S.C. 103 as obvious over Anilkumar et al (US 8,150,602 B2).  
Regarding claim 1, Anilkumar invention teaches an internal combustion engine, comprising: an internal combustion engine main body including a plurality of cylinders (100) [Anilkumar invention clearly teaches an internal combustion engine includes main body]; a knock sensor [in-cylinder pressure sensor (200)] provided on each of the plurality of cylinders (100) [col. 6, lines 44-67 describes the in-cylinder pressure sensor can be function as knock sensor]; a control board [signal conditioning unit (300), data acquisition system (400) and ECU (500)] including an amplification circuit (300); and a plurality of cables [cable (180)] connecting to the knock sensor (200) and the control board (300, 400 and 500) [Figures 3 and 6]; wherein the amplification circuit (300) includes, for each of the plurality of cables (180), a first charge amplifier (340) connected to a first output terminal of the knock sensors (200) via one of the plurality of cables (180), a second charge amplifier (345) connected to a second output terminal of the knock sensor (200) via one of the plurality of cables (180) [Figure 7; col. 7, lines 9-25], and a differential amplifier (320) configured to take an output of the first charge amplifier (340) and an output of the second charge amplifier (345) as input [Figure 7; col. 7, lines 9-67].
Thus, Anilkumar invention meets all of the claim limitations of the presently claimed invention with the exception of being silent with respect to describes a knock sensor is provided in each of a plurality of cylinders of an internal combustion engine and the making each cable have a different in length is a well-known technique.  In addition, this application would have been a well-known technique.  Alternatively, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See also MPEP 2144.04. IV.A.
Regarding claim 2, see discussion in claim 1, especially see Figure 7 further describes a filter system (470) which would have been well-known to be includes a band pass filter.
Regarding claim 3, as discussed in claim 1, Anilkumar invention describes the control board (300, 400 and 500) includes a determination unit (400) configured to determine whether knocking has occurred on the basis of an output signal of the amplification circuit [Figure 3].
	Regarding claim 4, as discussed in claim 1, which would have been well-known that if it is determined that an amplitude of the output signal of the amplification circuit is not greater than a threshold value of amplitude for determining that knocking has occurred, that no knocking has occurred; andBIRCH, STEWART, KOLASCH & BIRCH, LLPCJB/CJB/tanApplication No.: NEWDocket No.: 1609-1531PUS1 Page 3 of 4the determination unit is configured to determine, if it is determined that the amplitude of the output signal of the amplification circuit exceeds the threshold value, that In re Aller, 105 USPQ 233.  See also MPEP 2144.04. IV.A.
	Regarding claim 5, see discussion in claim 4.
	Regarding claim 6, as discussion in claim 1, the use of the internal combustion engine described in Anilkumar invention which would have been well-known power generation system could have been appropriately realized by a person of ordinary skilled in this art.


Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on [Monday-Friday [Maxi-Flex]].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/J.H.H./
October 21, 2021
/Johnny H. Hoang/
Examiner, Art Unit 3747




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        October 22, 2021